DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	This office action is in response to applicants’ amendments to the claims and remarks filed August 19, 2022.  Claims 1-20 are pending, claim 7 is withdrawn as directed to non-elected subject matter.

Election/Restrictions
Newly amended claim 7 is directed to an invention that is independent or distinct from the invention originally claimed because it is directed to a species not previously set forth.  Claim 6 as originally filed requires a second sheet positioned between the first sheet and the post, where claim 7 as amended requires a second sheet which abuts the first sheet.  A lapping configuration is a mutually exclusive structural configuration from that of an abutting configuration.  These is no evidence of record that the two mutually exclusive configurations are obvious variants and a search of each species would pose a serious search burden as it would require the use of distinct search terminology and search of distinct classes and subclasses.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 7 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 18 require a rib which is distant form the second interior surface of the post, however the claim defines a flange which extends between the first and second interior surfaces of the post and establishes a rib “extending from the interior-most end of the flange”.  Given that the flange extends form the first to the second interior surface of the post, and that the rib extends form the interior most end of the flange, then the rib must originate proximate to the second interior surface (i.e. the surface to which the flange extends).  Because the flange is required to extend the first and second interior surfaces of the post then the most interior end of the flange is the end located proximate to the second interior surface of the post.  How can the rib be distant to the second interior surface of the post if it originates form a flange that extends to the second interior surface?  For purposes of examination the positioning of the rib will be interpreted with respect to the defined flange and the requirement that it extend from the inter-most end of the flange.
Claim 18 at line 3 references “the post” for which the antecedent basis is unclear.  The parent claims establish a first post, a second post and a third post. Which post is further limited by refer to “the post”?  For purposes of examination “the post” will be considered to be the first post.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlich (US Patent 3,393,920) in view of Dracup et al. (US Patent 6,779,707).
Regarding applicants’ claim 1, Ehrlich discloses a vehicle body construction comprising upstanding post members (#30) including co-planar flanges (#60 and #62) secured to two adjacent panels (#64).  See col. 2 line 60- col. 3 line 5 and figures 3 & 5.  An annotated cross-section of the assembly has been created to assist in associating the prior art structure with that claimed.

    PNG
    media_image1.png
    349
    1149
    media_image1.png
    Greyscale

	The structure of Ehrlich is a sheet-and-post structure having a first sheet (1) and a post (show in in solid black), where the first sheet (1) is composed of a first material, the first sheet having an interior side (a) and an exterior side (b).  The post (in solid black) is composed of a second material having an exterior side (d) abutting the interior side of the first sheet (a).
	Ehrlich disclose joining the assembly by rivet (col. 3 lines 3-5), but do not appear to explicitly disclose joining of the materials by friction-stir welding to achieve the claimed material structure. However Dracup et al. disclose a friction stir welding process as a rivet replacement, particularly in the joining of a stiffener and aluminum alloy panels (col. 1 lines 29), the process eliminating inter-rivet buckling commonly seen on mechanically joined structures while allowing simpler processing as compared with traditional riveting practice (col. 2 lines 45-57).  One of ordinary skill in the art at the time of the invention would have found it obvious to modify the vehicle body construction of Ehrlich by joining the post to the panels by the friction-stir welding process of Dracup et al. thereby simplifying the manufacturing process and eliminating inter-rivet buckling. Dracup et al. disclose a method where a friction stir welding tool fully penetrates through the top sheet and partially penetrates through the bottom sheet such that the material around the pin tool is frictionally heated and plasticized, extruded/forged to the back of the pin where it consolidates and cools under hydrostatic pressure (col. 2 lines 38-44).  Given that the welding tool penetrates the top sheet and a portion of the bottom sheet the resulting mixing of the materials would result in some amount of material form the top sheet extending into the surface of the bottom sheet and some amount of material from the top sheet extending into the upper sheet thereby joining the sheets.  Referring to the figure above, friction sir welding at surface (c) would result in material from the post to extend into the region between surfaces (a) & (b), and material from sheet 1 to extend into the region of the post between (d) & (c), thus conforming to the claimed configuration.
	Regarding applicants’ claim 2, the modified vehicle body construction as discussed above with respect to claim 1 includes a friction stir weld joint extending through surfaces (c) and (d).  Further the post is formed of a sheet material and there is nothing of record to suggest that the material is provided with a variation in thickness.  One of ordinary skill in the art considering Ehrlich would understand the sheet surfaces to be parallel. i.e. surfaces (c) and (d) are parallel thereby meeting the claimed requirement.
	Regarding applicants’ claim 3, the post of Ehrlich includes a portion extending in the interior direction from surface (a), and distant from the exterior surface of the post (d), as seen in the figure above labeled 4.  i.e. leg 4 extends in a direction which is distal to exterior surface (d) and interior from surface (a).
	Regarding applicants’ claim 4, Ehrlich disclose a post which includes a portion having surfaces parallel to the co-planar flanges (#60 and #62).  In the figure above, the post includes a second interior surface (g), a flange (4) located between (d) and (g). See drawing above.
	Ehrlich does not appear to explicitly disclose the relative width of the co-planter flanges and the portion labeled (3) above, however the discovery of a workable proportions for the post are within the ordinary level of skill in the art and routine experimentation.  In the present case one of ordinary skill in the art at the time of the invention would have found it obvious to try different widths for the co-planar flanges, and the portions in the figure above labeled 3 and 4 in order to discover proportions which provide suitable joint strength and stiffness for the specific application by which they are designed.  For example one of ordinary skill in the art though routine experimentation would be able to discover a minimum co-planar flange width needed to provide sufficient surface are for the friction stir welding process while balancing a maximum width based on factors such as material weight and cost.
	Regarding applicants’ claim 5, for those reasons as advanced with respect to claim 2 above, the surfaces of the post are understood to be parallel thus having a constant thickness such that the thickness of the post at the co-planar flanges is the same as that in the regions marked 3 and 4 as depicted in the figure above.   
	Regarding applicants’ claim 6, Ehrlich disclose the post to join two overlapping panels as depicted in the figure above and including a second sheet labeled as 2 which is positioned such that sheet 1 is positioned between surface (d) of the post and surface (f).  Where one of ordinary skill in the art found it obvious to replace the rivets with a friction weld as discussed above with respect to claim 1, the friction stir welding tool would extend through the post, through sheet 1, and partially into sheet 2, thus joining all three components in replacement of the rivets.
	Regarding applicants’ claim 8, as depicted in the figure above the assembly has a gap region between the post and the second sheet and further defined by the end of sheet 1.
	Regarding applicants’ claim 9, as depicted above the post includes a surface (g) which is a second interior surface of the post, surface (g) extends parallel to external surface of the post (d).  Flange 4 is located between surfaces (c) and (g). (shown below where 4 extends between the dashed lines positioned across the first interior surface of the post (c), and second inside surface of the post (g)).  Portion 3 of the post is a rib which extends away from the interior most end of the flange (4), the rib having an interior surface (g) which extends away form, and parallel to, the first interior surface of the post (c). 
[AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    349
    1149
    media_image1.png
    Greyscale

	Regarding applicants’ claim 10, as depicted above the post includes a surface (g) which is a second interior surface of the post, surface (g) extends parallel to external surface of the post (d)., thus making the surface separated and co-planar.
	Regarding applicants’ claim 11, Ehrlich disclose formation of the panels form aluminum (col. 3 lines 24-25), but do not appear to explicitly limit the material used to form the post.  The examiner takes official notice that aluminum is known in the manufacture of vehicles for its high strength to weight ratio.  One of ordinary skill in the art at the time of the invention would have found it obvious to form the posts of Ehrlich from aluminum in order to profile the vehicle body with reduced weight.
	Regarding applicants’ claim 12, Ehrlich depict the panels to be flat (figure 3).
	
Response to Arguments
	Applicants arguments filed August 19, 2022 have been considered and have been found, in-part, to be persuasive. 
	Applicants argue with regards to claim 3 that the flange identified as the examiner (4) is not distant from the item identified by the examiner as exterior surface (d).  Applicants cite their present disclosure as and example of a structure satisfying this requirement where 85 is separated form surface 65 by distance 81.  However the post of Ehrlich, and that disclosed by applicants, are single piece constructions. In a similar manner to applicants flange extending form a surface 80, Ehrlich disclose a structure having a flange which extends from surface (c).  The portion of Ehrlich considered to be a flange (4) can be interpreted to originate from interior surface (c), such that the flange is separated from surface (d) by a distance which is the thickness of the post.  i.e. the flange extends form interior surface (c) and is therefore distant form exterior surface (d). The figure below introduces a break in the post, along with an arrow to highlight the location where the flange is interpreted to originate.  
[AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    349
    1149
    media_image1.png
    Greyscale

	Applicants argue that the proposed optimization by the examiner would be detrimental to the invention of Ehrlich by frustrating the addition of panels and/or by adding weight in opposition to the goals of Ehrlich.  However applicants do not reason how adjustments of the bight portion or additional weight of co-planar flanges would render the invention of Ehrlich unsuitable for its intended purpose.  Further when optimizing or discovering a workable range it is within the ordinary level of skill to appreciate a tradeoff in properties such as strength and weight or manufacturing speed and cost.  While narrowing the co-planar flanges may reduce weight, it also provides less structural material thereby decreasing strength, while also minimizing the workable bonding area requiring more accurate manufacturing techniques.  Applicants’ specification has been reviewed with respect to the criticality of the claimed dimensions, however no evidence was found such that one of ordinary skill in the art would conclude that the claimed proportions are distinct from proportions of Ehrlich as modified by Dracup et al. and within the ordinary skill in the art.
	Applicants arguments with respect to claim 7 are moot in view of the withdrawal of claim 7 as non-elected subject matter.
	Applicant argue that Ehrlich does not disclose a second interior surface such as to be distant form a rib.  Applicants argue that surface 90 as depicted represents a second surface meeting the claimed requirement. However claims 9 and 18 define the second interior surface as extending parallel to the external surface of the post.  Applicants first inner surface is indicated as 80, however surface 90 cannot be said to be parallel to surface 80 because there are in the same plane. Parallel lines or planes have a constant distance between them and do not intersect, characteristics not exhibited by surfaces 80 and 90 due to their existence on the same plane.  Applicants specification was reviewed with respect to a first and a second interior surface of the post which are parallel, however no associated description can be found and thus the claimed requirement has been found indefinite.
	Applicant argue that Ehrlich does not disclose a structure satisfying the requirements of claim 10 as amended, however the post of Ehrlich as recreated and labeled by the examiner includes a surface (g) which is a second interior surface of the post, surface (g) extends parallel to external surface of the post (d), thus making the surfaces separated and co-planar.
Applicants arguments with respect claim 13 have been found to be persuasive.  Claims 13-17, 19 and 20 are allowed.  Claims 1-6 and 8-12 are not found to distinguish over the prior art for those reasons as advanced above.  This action is FINAL.


Allowable Subject Matter
Claims 13-17, 19 and 20 are allowed.  Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest a sheet-and-post wall construction comprising: a first sheet composed of a first material, the first sheet having an interior side and an exterior side; a first post composed of a second material, the first post having an exterior side abutting the interior side of the first sheet; a first friction-stir-weld joint extending through the exterior side of the first post and the interior side of the first sheet, the first friction-stir-weld joint including first material from the first sheet more interiorly located than the interior side of the first sheet, second material from the first post more exteriorly located than the exterior side of the first post; a second post composed of a second material, the second post having an exterior side abutting the interior side of the first sheet; a second friction-stir-weld joint extending through the exterior side of the second post and the interior side of the first sheet, the second friction-stir-weld joint including first material from the first sheet more interiorly located than the interior side of the first sheet, third material from the second post more exteriorly located than the exterior side of the second post; a third post composed of a third material, the third post having an exterior side abutting the interior side of the first sheet; a third friction-stir-weld joint extending through the exterior side of the third post and the interior side of the first sheet, the third friction-stir-weld joint including first material from the first sheet more interiorly located than the interior side of the first sheet, third material from the third post more exteriorly located than the exterior side of the third post; wherein the second post is located between the first post and the third post; the first and third friction-stir-weld joints fully extends from the top of the first sheet to the bottom of the first sheet; and the second friction-stir-weld joint intermittently extends from the top of the first sheet to the bottom of the first sheet.

Conclusion
The prior art made of record which depict structures pertinent to applicant's disclosure include Taschinger (US Patent 3,115,572), Flagan (US Patent 3,334,007), Carr (US Patent 3,842,755, figure 3), Gregg (US Patent 4,065,168, figure 4), Thomas et al. (US Patent 5,433,501), Tucker (PGPub US 2009/0200423), and Mialhe et al. (US Patent 9,999,940).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Adam Krupicka/            Primary Examiner, Art Unit 1784